DETAILED ACTION
This communication is a Final Office Action rejection on the merits. Claims 1-20 are currently pending and have been addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments (related to the 103 rejection) filed 05/04/2021 have been fully considered but are moot in view of new grounds of rejection. Applicant's amendments necessitated the new ground(s) of rejection presented in this Office action. Rejection based on a newly cited reference(s) follows.
Applicant's arguments (related to the 101 rejection) filed on 05/04/2021 have been fully considered but they are not persuasive. Applicant states, on pages 10-12, that the claims do not recite "methods of organizing human activity" or "managing interactions between people."
Applicant respectfully disagrees with applicant. The enterprise system is a form of managing interactions between people because it allows the system to identity potential resources to complete a task based on parameters provided by a task requestor and skill level of the resources, therefore facilitating communications between task requestors and resources. In this case, the model is just filtering data based on the input variables. If a claim limitation, under its broadest reasonable interpretation, covers 
Applicant further states, on pages 13-14, that CMDB is a term of the art and represents a specific type of database that includes and tracks Cis of an Information Technology (IT) management platform based on attributes and relationships of each CI. With that in mind, the Applicant respectfully submits that the claims recite specific features and techniques related to how Cis of a CMDB, such as information technology assets and/or users, are defined and attributes of the respective Cis are evaluated and measured based on assessments of previously completed tasks. Moreover, the Applicant respectfully submits that the claims recite specific features and techniques related to how a CMDB, that includes users represented as Cis, is updated based on received measurements and evaluations related to the users. Furthermore, when a request for candidate Cis for performing a task is received, based on the defined and updated Cis of the CMDB, the CMDB facilitates efficient identification of candidate Cis, including users represented as Cis, having a requested proficiency level in a skill as part of the IT management-type platform, such that the claims incorporate the alleged abstract ideas into a practical application and are not merely "a drafting effort to monopolize the judicial exception."
Applicant respectfully disagrees with applicant. Applicant’s specification (Paragraph 0055) states “The centralized schedule and tracking system 305 may be implemented in a customer instance of a cloud service provider, for example. Centralized schedule and tracking system 305 may be responsible for functions designed to support data security, privacy, and integrity of information. Conceptually, centralized schedule and tracking system 305 may be thought of as a Configuration Management Data Base (CMDB) that includes attributes of configuration items (CIs) and represents human resources as if they were CIs.” Based on applicant’s specification (Paragraph 0055), the configuration items are merely attributes of human resources in a cloud service provider. Applicant’s specification is silent about how configuration items are defined. Further, as specified in the 101 rejection, the Configuration Management Data Base (CMDB) is merely used to include attributes of configuration items (CIs) (Paragraph 0055). Using a database is considered “field of use” MPEP 2106.05h at Step 2A, Prong 2, since the database is not improved, and that data is just placed there. At step 2B, is conventional computer function of “receiving and transmitting over a network” and “storing information in a memory” (see MPEP 2106.05d). Thus, nothing in the claim adds significantly more to an abstract idea. The claim is ineligible.
Claims 2-7, 9-14, and 16-20 are rejected for having the same deficiencies as those set forth with respect to the claims that they depend from, independent claims 1, 8, and 15.
Applicant further states, on page 15, that the independent claims 1, 8, and 15 recite an improved CMDB to facilitate efficient allocation of resources (e.g., Cis) in an improved IT management platform. In stark contrast, the cited references are missing features recited by the independent claims 1, 8, and 15. For example, Xiong et. al. (U.S. Pub. No. 2018/0260746) merely describes a generic information source in paragraph 59 and Fletcher et. al. (U.S. Pub. No. 2014/0122143) merely describes generic tables and database records in paragraph 41. However, Xiong and Fletcher are entirely silent regarding the recitations of a CMDB, much less an improved CMDB to facilitate efficient allocation ofresources (e.g., Cis) in an improved IT management platform.
Applicant respectfully disagrees with applicant. Applicant’s specification, in paragraph 0055, states that a centralized schedule and tracking system 305 may be thought of as a Configuration Management Data Base (CMDB) that includes attributes of configuration items (Cis) and represents human resources as if they were Cis. Examiner notes that Xiong et al. discloses a centralized schedule and tracking system (e.g job scheduler), wherein the system may identify: appropriate resources based on information pertaining to the job, referred to as job information; and information pertaining to resources of the organization, referred to as resource information. Further, the resource information may be updated as resource performance evolves over the course of time. Therefore, based on broadest reasonable interpretation in light of the specification, Xiong et al. discloses “a Configuration Management Data Base (CMDB) that includes attributes of configuration items (CIs) and represents human resources as if they were CIs” because the database includes structured data of resources/assets.
Further, as stated in previous Office Action (dated 09/15/2020), Madduri et al. (US 2009/0019438 A1) explicitly discloses the use of CIs to identify appropriate resources and update resource information over time (see Paragraph 0036).
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without reciting significantly more. 

Independent Claim 1
Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claim 1 is directed to a system which is a statutory category.
Step 2A, Prong One - Claim 1 recites: A system to: receive data defining a first representative of a first user from the user directory, wherein the first comprises: an identification of a skill possessed by the first user; a first set of fields containing one or more subjective evaluations of the first user's proficiency level at the skill based on one or more performance reviews of one or more previously completed tasks associated with the skill provided by one or more reviewers, wherein the one or more reviewers comprise a manager or one or more peers that cross-rank each other; and a second set of fields containing one or more objective evaluations of the first user's proficiency level at the skill, wherein the one or more objective evaluations are based on one or more measurements related to the first user; receive a subjective evaluation of the first user's proficiency level at the skill provided by the one or more reviewers; update the first set of fields to include the subjective evaluation provided by the one or more reviewers; receive an objective evaluation of the first user's proficiency level at the skill based on the one or more measurements related to the first user; update the second set of fields to include the objective evaluation; receive a request for candidates for a first task, wherein the first task is associated with the skill, and wherein the request comprises one or more request parameters comprising a requested proficiency level at the skill to perform the first task; identify a first plurality of users, including the first user, based on the first task; refine the first plurality of candidates, including the first, based on the requested proficiency level at the skill, the subjective evaluation of the first user's proficiency level at the skill provided by the one or more reviewers, and the objective evaluation of the first user's proficiency level at the skill based on the one or more measurements related to the first user, wherein the one or more reviewers are different than the task requestor and the users listed in the user directory; and transmit a message comprising the candidates to the task requestor. The enterprise system is a form of managing interactions between people because it allows the system to identity potential resources to complete a task based on parameters provided by a task requestor and skill level of the resources, therefore facilitating communications between task requestors and resources. If a claim limitation, under its broadest reasonable interpretation, covers managing interactions between people, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2 - The judicial exception is not integrated into a practical application. Claim 1 includes additional elements: one or more hardware servers having access to a configuration management database (CMDB) stored in memory, wherein the CMDB comprises a plurality of configuration items (CIs), wherein each of the plurality of CIs is representative of a respective information technology (IT) asset or a respective user listed in a user directory; an enterprise management platform running on the one or more hardware servers, wherein the enterprise management platform is configured to host a plurality of instances, the plurality of instances individually or collectively comprising computer readable code to; from a task requestor; from a user directory. 
The hardware servers are configured to provide for local computational resources and/or to facilitate communication amongst networks and devices (Paragraph 0040). The enterprise management platform is merely used to implement processes (Paragraph 0014). The computer readable code is merely instructions to accomplish specific functions (Paragraph 0083). The task requestor is merely used to provide inputs of the work item (Paragraph 0058). Merely stating that the step is performed by a computer component results in “apply it” on a computer (MPEP 2106.05f) at step 2A. The computer components are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
Further, the user directory is merely used to store user profiles, manage disclosure information, and to provide an indication of availability (Paragraph 0051). The Configuration Management Data Base (CMDB) is merely used to include attributes of configuration items (CIs) (Paragraph 0055). Using a database is considered “field of use” MPEP 2106.05h at Step 2A, Prong 2, since the database is not improved, and that data is just placed there. 
Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
 Step 2B - The claim does not include additional elements that are sufficient to amount significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims generally describe a system to: receive a task with specific attributes; identify a plurality of users for the task based on attributes and assets; and transmit a message comprising the candidate users to the task requestor. The specification shows that hardware servers are configured to provide for local computational resources and/or to facilitate communication amongst networks and devices (Paragraph 0040). The enterprise management platform is merely used to implement processes (Paragraph 0014). The computer readable code is merely instructions to accomplish specific functions (Paragraph 0083). The task requestor is merely used to provide inputs of the work item (Paragraph 0058). 
Further, the user directory is merely used to store user profiles, manage disclosure information, and to provide an indication of availability (Paragraph 0051). The Configuration Management Data Base (CMDB) is merely used to include attributes of configuration items (CIs) (Paragraph 0055). At step 2B is conventional computer function of “receiving and transmitting over a network” and “storing information in a memory” (see MPEP 2106.05d). Thus, nothing in the claim adds significantly more to an abstract idea. The claim is ineligible.

Independent Claim 8
Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claim 8 is directed to a program which is a statutory category.
Step 2A, Prong One - Claim 8 recites: A program to: receive data defining a first user from a user directory, wherein the first comprises: an identification of a skill possessed by the first user; a first set of fields containing one or more subjective evaluations of the first user's proficiency level at the skill based on one or more performance reviews of one or more previously completed tasks associated with the skill provided by one or more reviewers, wherein the one or more reviewers comprise a manager or one or more peers that cross-rank each other; and a second set of fields containing one or more objective evaluations of the first user's proficiency level at the skill, wherein the one or more objective evaluations are based on one or more measurements related to the first user; store the first, wherein each of the plurality is representative of a respective information technology (IT) asset or a respective user listed in the user directory; receive a subjective evaluation of the first user's proficiency level at the skill provided by the one or more reviewers; update the first set of fields to include the subjective evaluation provided by the one or more reviewers; receive an objective evaluation of the first user's proficiency level at the skill based on the one or more measurements related to the first user; update the second set of fields to include the objective evaluation; receive a request for candidates for a first task, wherein the first task is associated with the skill, and wherein the request comprises one or more request parameters comprising a requested proficiency level at the skill to perform the first task; identify a first plurality of users, including the first user, based on the first task; refine the first plurality to obtain the candidates, including the first, based on the requested proficiency level at the skill, the subjective evaluation of the first user's proficiency level at the skill provided by the one or more reviewers, and the objective evaluation of the first user's proficiency at the skill based on the one or more measurements related to the first user, wherein the one or more reviewers are different than the task requestor and the users listed in the user directory; and transmit a message comprising the candidates to the task requestor. These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which includes managing interactions between people. The enterprise system is a form of managing interactions between people because it allows the system to identity potential resources to complete a task based on parameters provided by a task requestor and skill level of the resources, therefore facilitating communications between task requestors and resources. If a claim limitation, under its broadest reasonable interpretation, covers managing interactions between people, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2 - The judicial exception is not integrated into a practical application. Claim 8 includes additional elements: A non-transitory computer readable medium comprising computer readable code executable by one or more processors; from a task requestor instance on an enterprise management platform; from a user directory; and a configuration management database (CMDB). 
The non-transitory computer readable medium is merely used to store data (Paragraph 0082). The computer readable code is merely used to create instructions (Paragraph 0083). The processor is merely used to execute instructions (Paragraph 0083). The enterprise management platform is merely used to implement processes (Paragraph 0014). The task requestor is merely used to provide inputs of the work item (Paragraph 0058). Merely stating that the step is performed by a computer component results in “apply it” on a computer (MPEP 2106.05f) at step 2A. The computer components are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
Further, the user directory is merely used to store user profiles, manage disclosure information, and to provide an indication of availability (Paragraph 0051). The Configuration Management Data Base (CMDB) is merely used to include attributes of configuration items (CIs) (Paragraph 0055). Using a database is considered “field of use” MPEP 2106.05h at Step 2A, Prong 2, since the database is not improved, and that data is just placed there. (2106.05h). 
Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
 Step 2B - The claim does not include additional elements that are sufficient to amount significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims generally describe a system to: receive a task with specific attributes; identify a plurality of users for the task based on attributes and assets; and transmit a message comprising the candidate users to the task requestor. The specification shows that the non-transitory computer readable medium is merely used to store data (Paragraph 0082). The computer readable code is merely instructions to accomplish specific functions (Paragraph 0083). The processor is merely used to execute instructions (Paragraph 0083). The enterprise management platform is merely used to implement processes (Paragraph 0014). The task requestor is merely used to provide inputs of the work item (Paragraph 0058). 
Further, the user directory is merely used to store user profiles, manage disclosure information, and to provide an indication of availability (Paragraph 0051). The Configuration Management Data Base (CMDB) is merely used to include attributes of configuration items (CIs) (Paragraph 0055). At step 2B is conventional computer function of “receiving and transmitting over a network” and “storing information in a memory” (see MPEP 2106.05d). Thus, nothing in the claim adds significantly more to an abstract idea. The claim is ineligible.

Independent Claim 15
Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claim 15 is directed to a method which is a statutory category.
Step 2A, Prong One - Claim 15 recites: A method comprising: receiving data defining a first user from a user directory, wherein the first comprises: an identification of a skill possessed by the first user; a first set of fields containing one or more subjective evaluations of the first user's proficiency level at the skill based on one or more performance reviews of one or more previously completed tasks associated with the skill provided by one or more reviewers, wherein the one or more reviewers comprise a manager or one or more peers that cross-rank each other; and a second set of fields containing one or more objective evaluations of the first user's proficiency level at the skill, wherein the one or more objective evaluations are based on one or more measurements related to the first user; storing the first, wherein each of the plurality of is representative of a respective information technology (IT) asset or a respective user listed in the user directory; receiving a subjective evaluation of the first user's proficiency level at the skill provided by the one or more reviewers; updating the first set of fields to include the subjective evaluation provided by the one or more reviewers; receiving an objective evaluation of the first user's proficiency level at the skill based on the one or more measurements related to the first user; updating the second set of fields to include the objective evaluation; receiving a request for candidates for a first task, wherein the first task is associated with the skill, and wherein the request comprises one or more request parameters comprising a requested proficiency level at the skill to perform the first task; identifying a first plurality of users, including the first user, based on the first task; refining the first plurality to obtain the candidates, including the first, based on the requested proficiency level at the skill, the subjective evaluation of the first user's proficiency at the skill provided by the one or more reviewers, and the objective evaluation of the first user's proficiency level at the skill based on the one or more measurements related to the first user, wherein the one or more reviewers are different than the task requestor and the users listed in the user directory; and transmitting a message comprising the candidates. The enterprise system is a form of managing interactions between people because it allows the system to identity potential resources to complete a task based on parameters provided by a task requestor and skill level of the resources, therefore facilitating communications between task requestors and resources. If a claim limitation, under its broadest reasonable interpretation, covers managing interactions between people, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2 - The judicial exception is not integrated into a practical application. Claim 15 includes additional elements: an enterprise management platform running on one or more hardware servers; from a task requestor instance; from a user directory; and a configuration management database (CMDB). 
The enterprise management platform is merely used to implement processes (Paragraph 0014). The hardware servers are configured to provide for local computational resources and/or to facilitate communication amongst networks and devices (Paragraph 0040). The task requestor is merely used to provide inputs of the work item (Paragraph 0058). Merely stating that the step is performed by a computer component results in “apply it” on a computer (MPEP 2106.05f) at step 2A. The computer components are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
Further, the user directory is merely used to store user profiles, manage disclosure information, and to provide an indication of availability (Paragraph 0051). The Configuration Management Data Base (CMDB) is merely used to include attributes of configuration items (CIs) (Paragraph 0055). Using a database is considered “field of use” MPEP 2106.05h at Step 2A, Prong 2, since the database is not improved, and that data is just placed there. (2106.05h). 
Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
 Step 2B - The claim does not include additional elements that are sufficient to amount significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims generally describe a system to: receive a task with specific attributes; identify a plurality of users for the task based on attributes and assets; and transmit a message comprising the candidate users to the task requestor. The specification shows that he enterprise management platform is merely used to implement processes (Paragraph 0014). The hardware servers are configured to provide for local computational resources and/or to facilitate communication amongst networks and devices (Paragraph 0040). The task requestor is merely used to provide inputs of the work item (Paragraph 0058).
Further, the user directory is merely used to store user profiles, manage disclosure information, and to provide an indication of availability (Paragraph 0051). The Configuration Management Data Base (CMDB) is merely used to include attributes of configuration items (CIs) (Paragraph 0055). At step 2B is conventional computer function of “receiving and transmitting over a network” and “storing information in a memory” (see MPEP 2106.05d). Thus, nothing in the claim adds significantly more to an abstract idea. The claim is ineligible.
Dependent claims 2-7, 9-14, and 16-20 are not directed to any additional abstract ideas and are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above such as by specifying to: refine the first plurality of users to include users with the requested asset based on the user directory; determine, based on the candidate attributes, a suggested rate for each candidate; wherein the suggested rate is determined based on identifying user assets from the user directory associated with the candidate attributes; wherein the user assets are identified based on an indication of a technological enhancement of the candidate; receive, from the task requestor, a selection of a candidate; and manage task metrics for the selected candidate provided by the task requestor. These processes are similar to the abstract idea noted in the independent claim because they further the limitations of the independent claim which are directed to a method of organizing human activity. Accordingly, the claims recite an abstract idea.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 7-9, 14-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al. (US 2018/0260746 A1), in view of Fletcher et al. (US 2014/0122143 A1), in further view of Matula et al. (US 2016/0034841 A1).
Regarding claim 1 (Currently Amended), Xiong et al. discloses a system comprising (Paragraph 0014, The present disclosure describes systems and methods for scheduling jobs in an organization): 
one or more hardware servers (see Figure 4 and related text in Paragraph 0056, The computer system 400 may represent a computational platform that includes components that may be in a server or another computer system) having access to a configuration management database (CMDB) stored in memory (Paragraph 0059, The computer system 400 includes a data source interface 440 to access data source 445. A data source is an information resource. As an example, a database of exceptions and rules may be a data source. Furthermore, knowledge repositories and curated data may be other examples of data sources; Paragraph 0032, In an example, the job scheduler 110 may receive the resource data, such as, details pertaining to performance, from the resource analyzer 115 continuously), wherein the CMDB comprises a plurality of configuration items (CIs), wherein each of the plurality of CIs is representative of a respective information technology (IT) asset or a respective user listed in a user directory (Paragraph 0020, The resource data 130 may include details pertaining to resources of the organization. For example, the resource data 130 may include details such as, an experience of a resource, a skill set of the resource, availability of the resource, and information pertaining to performance of the resource; Applicant’s specification, in paragraph 0055, states that a centralized schedule and tracking system 305 may be thought of as a Configuration Management Data Base (CMDB) that includes attributes of configuration items (Cis) and represents human resources as if they were Cis. Examiner notes that Xiong et al. discloses a centralized schedule and tracking system (e.g job scheduler), wherein the system may identify appropriate resources, based on information pertaining to the job, referred to as job information, and information pertaining resources of the organization, referred to as resource information. Further, the resource information may be updated as resource performance evolves over the course of time. Based on broadest reasonable interpretation in light of the specification, Xiong et al. discloses a “a Configuration Management Data Base (CMDB) that includes attributes of configuration items (CIs) and represents human resources as if they were CIs”); 
and an enterprise management platform running on the one or more hardware servers, wherein the enterprise management platform is configured to host a plurality of instances, the plurality of instances individually or collectively comprising computer readable code that, when executed by the one or more hardware servers, causes the one or more hardware servers to (Paragraph 0056, FIG. 4 illustrates a hardware platform 400 for implementation of the system 100, according to an example of the present disclosure. In an example embodiment, the hardware platform 400 may be a computer system 400 that may be used with the examples described herein. The computer system 400 may represent a computational platform that includes components that may be in a server or another computer system. The computer system 400 may execute, by a processor (e.g., a single or multiple processors) or other hardware processing circuit, the methods, functions and other processes described herein. These methods, functions and other processes may be embodied as machine readable instructions stored on a computer readable medium, which may be non-transitory, such as hardware storage devices (e.g., RAM (random access memory), ROM (read only memory), EPROM (erasable, programmable ROM), EEPROM (electrically erasable, programmable ROM), hard drives, and flash memory). The computer system 400 may include a processor 405 that executes software instructions or code stored on a non-transitory computer readable storage medium 410 to perform methods of the present disclosure. The software code includes, for example, instructions to obtain job data and resource data and analyze job data and the resource data to recommend resources for a new job. In an embodiment, the job analyzer 105, the job scheduler 110, the resource analyzer 115, and the job assignor 120 are a software code or a component performing the above steps): 
receive data defining a first CI representative of a first user from the user directory, wherein the first CI comprises (Paragraph 0020, The resource data 130 may include details pertaining to resources of the organization. For example, the resource data 130 may include details such as, an experience of a resource, a skill set of the resource, availability of the resource, and information pertaining to performance of the resource): 
an identification of a skill possessed by the first user (Paragraph 0020, The resource data 130 may include details pertaining to resources of the organization. For example, the resource data 130 may include details such as, an experience of a resource, a skill set of the resource, availability of the resource, and information pertaining to performance of the resource); 
…; 
and a second set of fields containing one or more objective evaluations of the first user's proficiency level at the skill (Paragraph 0020, The resource data 130 may include details pertaining to resources of the organization. For example, the resource data 130 may include details such as, an experience of a resource, a skill set of the resource, availability of the resource, and information pertaining to performance of the resource; Paragraph 0051, FIG. 3 illustrates a schematic flow 300 for resource profiling, according to an example embodiment of the present subject matter. The resource profiling may be performed by the system 100 to score a resource's performance to determining a skill level of the resource to work on certain jobs. In an example embodiment, the resource analyzer 115 may include a resource profiler 305 and a profile analyzer 310), wherein the one or more objective evaluations are based on one or more measurements related to the first user (Paragraph 0032, The performance information may include details pertaining to performance metrics, such as, for example, accuracy, sensitivity, specificity, or recall achieved by the resource, and average time taken to complete a given job. The performance information pertaining to resources may be stored in the resource data 130); 
…; 
receive an objective evaluation of the first user's proficiency level at the skill based on the one or more measurements related to the first user (Paragraph 0032, In an example, the job scheduler 110 may receive the resource data, such as, details pertaining to performance, from the resource analyzer 115 continuously. The performance information may include details pertaining to performance metrics, such as, for example, accuracy, sensitivity, specificity, or recall achieved by the resource, and average time taken to complete a given job. The performance information pertaining to resources may be stored in the resource data 130; Paragraph 0051, FIG. 3 illustrates a schematic flow 300 for resource profiling, according to an example embodiment of the present subject matter. The resource profiling may be performed by the system 100 to score a resource's performance to determining a skill level of the resource to work on certain jobs. In an example embodiment, the resource analyzer 115 may include a resource profiler 305 and a profile analyzer 310); 
update the second set of fields of the first CI to include the objective evaluation (Paragraph 0032, In an example, the job scheduler 110 may receive the resource data, such as, details pertaining to performance, from the resource analyzer 115 continuously; Paragraph 0033, The continuous monitoring of performance may allow the job scheduler 110 to dynamically adapt its resource recommendations over a period of time. In other words, the job scheduler 110 may dynamically change resources recommended for a job, as resource performance evolves over the course of time); 
receive, from a task requestor, a request for candidate CIs for a first task, wherein the first task is associated with the skill, and wherein the request comprises one or more request parameters (Paragraph 0021, In operation, a new job, which is to be allocated to a resource may be received by the job analyzer 105. The job analyzer 105 analyses the content of the job, using various content analysis techniques such as, for example, topic modeling, sentiment analysis, tokenization, named entity recognition, syntactic parsing, and related job retrieval. Based on the analysis, the job may be classified into one or more of pre-defined categories or domains. The categories may be defined in terms of content, task type, and complexity level. Further, the analysis may include determining a priority level, a complexity level, average effort hours required for completing the job, etc. In an example, each incoming job may have a predefined priority level associated with it, where the priority level specifies a service level objective, for example, a deadline for completion of the job. The job analyzer 105, upon analysis, may provide job information including, for example, a domain of the job, a complexity level, and a priority level, to aid in identification suitable resources), comprising a requested proficiency level at the skill to perform the first task (Paragraph 0042, The recommendation criteria may define logic for selecting one or more resources for the new job. For example, the recommendation criteria may indicate all resources with a scheduling score greater than a predefined threshold may be selected. In another example, the recommendation criteria may indicate that the resources with top three scheduling scores may be selected); 
identify, from the CMDB (Paragraph 0059, The computer system 400 includes a data source interface 440 to access data source 445. A data source is an information resource. As an example, a database of exceptions and rules may be a data source. Furthermore, knowledge repositories and curated data may be other examples of data sources), a first plurality of CIs including the first CI, representative of a first plurality of users, including the first user, based on the first task (Paragraph 0064, The resource information may be determined using a supervised learning model, such as, for example, a bivariate supervised learning model, comprising a job vector for each job type and a resource vector corresponding to each resource. The resource information may include a list of resources with at least one of a corresponding probability of each resource completing the job and a performance score of each resource); 
refine the first plurality of CIs to obtain the candidate CIs, including the first CI, based on the requested proficiency level at the skill (Paragraph 0065, At block 525, based on the job information and the resource information, one or more resources may be recommended for performing the job. In an example, the job scheduler 110 may implement an expertise-estimation modeling technique to recommend the resources), …, and the objective evaluation of the first user's proficiency level at the skill based on the one or more measurements related to the first user (Paragraph 0032, In an example, the job scheduler 110 may receive the resource data, such as, details pertaining to performance, from the resource analyzer 115 continuously. The performance information may include details pertaining to performance metrics, such as, for example, accuracy, sensitivity, specificity, or recall achieved by the resource, and average time taken to complete a given job. The performance information pertaining to resources may be stored in the resource data 130; Paragraph 0051, FIG. 3 illustrates a schematic flow 300 for resource profiling, according to an example embodiment of the present subject matter. The resource profiling may be performed by the system 100 to score a resource's performance to determining a skill level of the resource to work on certain jobs. In an example embodiment, the resource analyzer 115 may include a resource profiler 305 and a profile analyzer 310), …; 
and transmit a message comprising the candidate CIs to the task requestor (Paragraph 0041, The resource recommender 220 may implement the expertise-estimation technique to determine the appropriate resources. The resource recommender 220 may filter the information received from the resource analyzer 115 to select a group of resources pertaining to the domain corresponding to the job to be allocated).
Although Xiong et al. discloses all the limitations above and an objective evaluation of the first user's proficiency level at the skill based on the one or more measurements related to the first user (Paragraph 0032), Xiong et al. does not specifically disclose wherein proficiency level is based on one or more subjective evaluations.
However, Fletcher et al. discloses a first set of fields containing one or more subjective evaluations of the first user's proficiency level at the skill based on one or more performance reviews of one or more previously completed tasks associated with the skill provided by one or more reviewers, … (Paragraph 0050, The second engine 120 may also use assignment data such as customer satisfaction, for example as provided by electronic feedback forms from customer terminals. In this case a relationship between one or more variable values in the schedule representation 190 and a customer satisfaction score may be learnt such that the first engine 110 provides assignments that are predicted to have a high customer satisfaction score. Recordal and use of a customer satisfaction score also allows an independent assessment of learning efficiency. Similar learning rules may also allow ranking resources by customers based on personal preference. Typically, a company using a system according to an embodiment have customers, and it is these customers that provide feedback on the user's workforce performance. Such customer feedback can be used to independently assess quality and stability of learning; Paragraph 0096, The task skill model 900 shown in FIG. 9A may be used in one or more learning rules that represent the acquisition of experience by a resource. In one example, the one or more learning rules comprise one or more skill acquisition rules for a human resource, such as a rule defining that a skill level value is proportional to a number of performed tasks associated with the skill level. In this case, a performed task may comprise a satisfactorily or successfully executed, e.g. closed, task, for example as rated in user feedback following task completion. In an example, a resource profile for a human resource, such as a technician, has a tabular data structure that represents a set of skills levels, wherein a particular entry in the tabular data structure corresponding to a skill level may have an integer value in a predetermined range (e.g. 0 --no experience to 5--expert). The tabular data structure may comprise entries for one or more skill levels corresponding to equivalent levels in the task skill model 900);
receive a subjective evaluation of the first user's proficiency level at the skill provided by the one or more reviewers (Paragraph 0050, The second engine 120 may also use assignment data such as customer satisfaction, for example as provided by electronic feedback forms from customer terminals. In this case a relationship between one or more variable values in the schedule representation 190 and a customer satisfaction score may be learnt such that the first engine 110 provides assignments that are predicted to have a high customer satisfaction score. Recordal and use of a customer satisfaction score also allows an independent assessment of learning efficiency. Similar learning rules may also allow ranking resources by customers based on personal preference. Typically, a company using a system according to an embodiment have customers, and it is these customers that provide feedback on the user's workforce performance. Such customer feedback can be used to independently assess quality and stability of learning; Paragraph 0096, The task skill model 900 shown in FIG. 9A may be used in one or more learning rules that represent the acquisition of experience by a resource. In one example, the one or more learning rules comprise one or more skill acquisition rules for a human resource, such as a rule defining that a skill level value is proportional to a number of performed tasks associated with the skill level. In this case, a performed task may comprise a satisfactorily or successfully executed, e.g. closed, task, for example as rated in user feedback following task completion. In an example, a resource profile for a human resource, such as a technician, has a tabular data structure that represents a set of skills levels, wherein a particular entry in the tabular data structure corresponding to a skill level may have an integer value in a predetermined range (e.g. 0 --no experience to 5--expert). The tabular data structure may comprise entries for one or more skill levels corresponding to equivalent levels in the task skill model 900); 
update the first set of fields of the first CI to include the subjective evaluation provided by the one or more reviewers (Paragraph 0050, The second engine 120 may also use assignment data such as customer satisfaction, for example as provided by electronic feedback forms from customer terminals. In this case a relationship between one or more variable values in the schedule representation 190 and a customer satisfaction score may be learnt such that the first engine 110 provides assignments that are predicted to have a high customer satisfaction score. Recordal and use of a customer satisfaction score also allows an independent assessment of learning efficiency. Similar learning rules may also allow ranking resources by customers based on personal preference. Typically, a company using a system according to an embodiment have customers, and it is these customers that provide feedback on the user's workforce performance. Such customer feedback can be used to independently assess quality and stability of learning; Paragraph 0096, The task skill model 900 shown in FIG. 9A may be used in one or more learning rules that represent the acquisition of experience by a resource. In one example, the one or more learning rules comprise one or more skill acquisition rules for a human resource, such as a rule defining that a skill level value is proportional to a number of performed tasks associated with the skill level. In this case, a performed task may comprise a satisfactorily or successfully executed, e.g. closed, task, for example as rated in user feedback following task completion. In an example, a resource profile for a human resource, such as a technician, has a tabular data structure that represents a set of skills levels, wherein a particular entry in the tabular data structure corresponding to a skill level may have an integer value in a predetermined range (e.g. 0 --no experience to 5--expert). The tabular data structure may comprise entries for one or more skill levels corresponding to equivalent levels in the task skill model 900; Paragraph 0125, As described in the examples above these fields of a resource profile are updated by a second engine based on tasks assigned over time); 
refine the first plurality of CIs to obtain the candidate CIs, including the first CI, based on the requested proficiency level at the skill (see Figure 13 and related text in Paragraph 0115, At block 1320 a set of candidate resources are determined based on a match between task characteristics derived from the task profile and resource characteristics set out in a resource profile. Block 1320 may involve retrieving a plurality of resource profiles from schedule representation 390, or at least data associated with a resource profile (e.g. a response to an API call). A match may be made using one or more heuristic rules. Matches may be `fuzzy`, i.e. based on a weighting, probability or score (hereafter a `weight`), wherein resources with a weight above a predetermined threshold are selected as candidate resources. At block 1330, candidate resources are ranked. This ranking may be applied based on the aforementioned weights and/or a candidate weighting scheme. For example, one or more weights may be applied based on a user-defined scale. If a plurality of heuristic rules is used, a weight may be applied based on each applied heuristic rule, wherein each weight may be configurable by a user. A match may comprise applying one or more heuristic rules to determine the suitability of a resource to a task and applying one or more heuristic rules to determine the suitability of a task for a resource. Weights for each heuristic rule may be combined, e.g. totalled or averaged, to produce a candidate weight. Candidate resources may then be ranked in descending order according to these candidate weights), the subjective evaluation of the first user's proficiency level at the skill provided by the one or more reviewers (Paragraph 0050, The second engine 120 may also use assignment data such as customer satisfaction, for example as provided by electronic feedback forms from customer terminals. In this case a relationship between one or more variable values in the schedule representation 190 and a customer satisfaction score may be learnt such that the first engine 110 provides assignments that are predicted to have a high customer satisfaction score. Recordal and use of a customer satisfaction score also allows an independent assessment of learning efficiency. Similar learning rules may also allow ranking resources by customers based on personal preference. Typically, a company using a system according to an embodiment have customers, and it is these customers that provide feedback on the user's workforce performance. Such customer feedback can be used to independently assess quality and stability of learning; Paragraph 0096, The task skill model 900 shown in FIG. 9A may be used in one or more learning rules that represent the acquisition of experience by a resource. In one example, the one or more learning rules comprise one or more skill acquisition rules for a human resource, such as a rule defining that a skill level value is proportional to a number of performed tasks associated with the skill level. In this case, a performed task may comprise a satisfactorily or successfully executed, e.g. closed, task, for example as rated in user feedback following task completion. In an example, a resource profile for a human resource, such as a technician, has a tabular data structure that represents a set of skills levels, wherein a particular entry in the tabular data structure corresponding to a skill level may have an integer value in a predetermined range (e.g. 0 --no experience to 5--expert). The tabular data structure may comprise entries for one or more skill levels corresponding to equivalent levels in the task skill model 900), and the objective evaluation of the first user's proficiency level at the skill based on the one or more measurements related to the first user (Paragraph 0050, For example, actual task durations of successfully completed tasks may be used by the second engine 120 to generate estimated task durations (e.g. a learning rule may be to average a particular set of task durations). These estimated task durations may then be automatically added to a task profile. This has many advantages, for example, it adapts automatically to change. E.g. if the average execution time of a particular type of task decreases, the second engine 120 can automatically update the profile of this type of task. Paragraph 0075, In other examples, new assignments may automatically be added to a body of historic assignment data, wherein the body of historic assignment data may be processed offline at particular times, such as at the end of a working day. In particular examples, learning may be based on successfully executed and closed tasks. In this case, a task may be set as "closed" based on feedback regarding the task, e.g. a client may upload and/or enter a task completion report that confirms that the task has been completed successfully. In other cases, a mobile technician that represents the particular resource performing a task may close the task after it has been successfully completed, for example using a mobile terminal. The same mobile terminal may also confirm a location using a positioning system), wherein the one or more reviewers are different than the task requestor and the users listed in the user directory (Paragraph 0050, The second engine 120 may also use assignment data such as customer satisfaction, for example as provided by electronic feedback forms from customer terminals); 
and transmit a message comprising the candidate CIs to the task requestor (Paragraph 0115, At block 1350, if one or more candidate resources exist, a particular candidate resource with a minimum (or maximum--depending on the metric used) cost is selected as a `best` assignment).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the first user's proficiency level at the skill based on the one or more measurements related to the first user of the invention of Xiong et al. to incorporate wherein the proficiency level is further based on a subjective evaluation provided by the one or more reviewers of the invention of Fletcher et al. et al. because doing so would allow the method to provide assignments that are predicted to have a high customer satisfaction score (See Fletcher et al, Paragraph 0050).  Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The combination of Xiong et al. and Fletcher et al. discloses the identification of a user to perform a task based on objective and subjective evaluations. Although Fletcher et al. discloses wherein the subjective evaluations are received by one or more reviewers (e.g. customers), Fletcher et al. does not specifically disclose wherein the one or more reviewers comprise a manager or one or more peers that cross-rank each other.
However, Matula et al. discloses wherein the one or more reviewers comprise a manager or one or more peers that cross-rank each other (Paragraph 0087, The resource information field 408 may comprise data relevant to the resource 112 and/or the resource's performance. For example, the resource information field 408 may include, but is not limited to, historical work item handling performance, peer rating, supervisor rating, overall rating value, training status, combinations thereof, and the like. The overall rating value may be classified similarly to the service grade associated with the work item, as provided above. For example, a highly rated resource 112 may have a "gold" or "platinum" rating value. Lower rated resources 112 may have a "bronze" or "silver" rating value. As can be appreciated, resources 112 having "gold" rating values may be selected and assembled via the dynamic workforce mechanism 124 for "gold" service grade work items, while resources 112 having "silver" rating values may be selected and assembled for "silver" service grade work items, and so on. This rating value information may be contained in the resource information field 408 of the data structure 400).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the first set of fields containing one or more subjective evaluations of the first user's proficiency level at the skill based on one or more performance reviews of one or more previously completed tasks associated with the skill provided by one or more reviewers of the invention of Xiong et al. and Fletcher et al. to incorporate wherein the one or more reviewers comprise a manager or one or more peers that cross-rank each other of the invention of Matula et al. because doing so would allow the method to calculate an overall rating value based on a peer rating and a supervisor rating (see Matula et al., Paragraph 0087), wherein those ratings can be further used to identify a service grade/level and give priority treatment to customers (see Matula et al., Paragraph 0081). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 8 (Currently Amended), Xiong et al. discloses a non-transitory computer readable medium comprising computer readable code executable by one or more processors (Paragraph 0056, These methods, functions and other processes may be embodied as machine readable instructions stored on a computer readable medium, which may be non-transitory, such as hardware storage devices (e.g., RAM (random access memory), ROM (read only memory), EPROM (erasable, programmable ROM), EEPROM (electrically erasable, programmable ROM), hard drives, and flash memory). The computer system 400 may include a processor 405 that executes software instructions or code stored on a non-transitory computer readable storage medium 410 to perform methods of the present disclosure. The software code includes, for example, instructions to obtain job data and resource data and analyze job data and the resource data to recommend resources for a new job. In an embodiment, the job analyzer 105, the job scheduler 110, the resource analyzer 115, and the job assignor 120 are a software code or a component performing the above steps) to: 
receive, via an enterprise management platform running on one or more hardware servers (Paragraph 0056, FIG. 4 illustrates a hardware platform 400 for implementation of the system 100, according to an example of the present disclosure. In an example embodiment, the hardware platform 400 may be a computer system 400 that may be used with the examples described herein. The computer system 400 may represent a computational platform that includes components that may be in a server or another computer system), data defining configuration item (CI) representative of a first user from a user directory (Paragraph 0020, The resource data 130 may include details pertaining to resources of the organization. For example, the resource data 130 may include details such as, an experience of a resource, a skill set of the resource, availability of the resource, and information pertaining to performance of the resource), wherein the first CI comprises: 
an identification of a skill possessed by the first user (Paragraph 0020, The resource data 130 may include details pertaining to resources of the organization. For example, the resource data 130 may include details such as, an experience of a resource, a skill set of the resource, availability of the resource, and information pertaining to performance of the resource); 
…
and a second set of fields containing one or more objective evaluations of the first user's proficiency level at the skill (Paragraph 0020, The resource data 130 may include details pertaining to resources of the organization. For example, the resource data 130 may include details such as, an experience of a resource, a skill set of the resource, availability of the resource, and information pertaining to performance of the resource; Paragraph 0051, FIG. 3 illustrates a schematic flow 300 for resource profiling, according to an example embodiment of the present subject matter. The resource profiling may be performed by the system 100 to score a resource's performance to determining a skill level of the resource to work on certain jobs. In an example embodiment, the resource analyzer 115 may include a resource profiler 305 and a profile analyzer 310), wherein the one or more objective evaluations are based on one or more measurements related to the first user (Paragraph 0032, The performance information may include details pertaining to performance metrics, such as, for example, accuracy, sensitivity, specificity, or recall achieved by the resource, and average time taken to complete a given job. The performance information pertaining to resources may be stored in the resource data 130); 
store the first CI in a configuration management database (CMDB) stored on the one or more hardware servers (Paragraph 0059, The computer system 400 includes a data source interface 440 to access data source 445. A data source is an information resource. As an example, a database of exceptions and rules may be a data source. Furthermore, knowledge repositories and curated data may be other examples of data sources; Paragraph 0032, In an example, the job scheduler 110 may receive the resource data, such as, details pertaining to performance, from the resource analyzer 115 continuously), wherein the CMDB comprises a plurality of CIs, wherein each of the plurality of CIs is representative of a respective information technology (IT) asset or a respective user listed in the user directory (Paragraph 0020, The resource data 130 may include details pertaining to resources of the organization. For example, the resource data 130 may include details such as, an experience of a resource, a skill set of the resource, availability of the resource, and information pertaining to performance of the resource; Applicant’s specification, in paragraph 0055, states that a centralized schedule and tracking system 305 may be thought of as a Configuration Management Data Base (CMDB) that includes attributes of configuration items (Cis) and represents human resources as if they were Cis. Examiner notes that Xiong et al. discloses a centralized schedule and tracking system (e.g job scheduler), wherein the system may identify appropriate resources, based on information pertaining to the job, referred to as job information, and information pertaining resources of the organization, referred to as resource information. Further, the resource information may be updated as resource performance evolves over the course of time. Based on broadest reasonable interpretation in light of the specification, Xiong et al. discloses a “a Configuration Management Data Base (CMDB) that includes attributes of configuration items (Cis) and represents human resources as if they were Cis”); 
…
receive, from the enterprise management platform (Figure 4, item 400, hardware platform), an objective evaluation of the first user's proficiency level at the skill based on the one or more measurements related to the first user (Paragraph 0032, In an example, the job scheduler 110 may receive the resource data, such as, details pertaining to performance, from the resource analyzer 115 continuously. The performance information may include details pertaining to performance metrics, such as, for example, accuracy, sensitivity, specificity, or recall achieved by the resource, and average time taken to complete a given job. The performance information pertaining to resources may be stored in the resource data 130; Paragraph 0051, FIG. 3 illustrates a schematic flow 300 for resource profiling, according to an example embodiment of the present subject matter. The resource profiling may be performed by the system 100 to score a resource's performance to determining a skill level of the resource to work on certain jobs. In an example embodiment, the resource analyzer 115 may include a resource profiler 305 and a profile analyzer 310);
update the second set of fields of the first CI to include the objective evaluation (Paragraph 0032, In an example, the job scheduler 110 may receive the resource data, such as, details pertaining to performance, from the resource analyzer 115 continuously; Paragraph 0033, The continuous monitoring of performance may allow the job scheduler 110 to dynamically adapt its resource recommendations over a period of time. In other words, the job scheduler 110 may dynamically change resources recommended for a job, as resource performance evolves over the course of time); 
receive, from a task requestor instance on the enterprise management platform (Figure 4, item 400, hardware platform), a request for candidate CIs for a first task, wherein the first task is associated with the skill, and wherein the request comprises one or more request parameters (Paragraph 0021, In operation, a new job, which is to be allocated to a resource may be received by the job analyzer 105. The job analyzer 105 analyses the content of the job, using various content analysis techniques such as, for example, topic modeling, sentiment analysis, tokenization, named entity recognition, syntactic parsing, and related job retrieval. Based on the analysis, the job may be classified into one or more of pre-defined categories or domains. The categories may be defined in terms of content, task type, and complexity level. Further, the analysis may include determining a priority level, a complexity level, average effort hours required for completing the job, etc. In an example, each incoming job may have a predefined priority level associated with it, where the priority level specifies a service level objective, for example, a deadline for completion of the job. The job analyzer 105, upon analysis, may provide job information including, for example, a domain of the job, a complexity level, and a priority level, to aid in identification suitable resources), comprising a requested proficiency level at the skill to perform the first task (Paragraph 0042, The recommendation criteria may define logic for selecting one or more resources for the new job. For example, the recommendation criteria may indicate all resources with a scheduling score greater than a predefined threshold may be selected. In another example, the recommendation criteria may indicate that the resources with top three scheduling scores may be selected); 
identify, from the CMDB (Paragraph 0059, The computer system 400 includes a data source interface 440 to access data source 445. A data source is an information resource. As an example, a database of exceptions and rules may be a data source. Furthermore, knowledge repositories and curated data may be other examples of data sources), a first plurality of CIs including the first CI, representative of a first plurality of users, including the first user, based on the first task (Paragraph 0064, The resource information may be determined using a supervised learning model, such as, for example, a bivariate supervised learning model, comprising a job vector for each job type and a resource vector corresponding to each resource. The resource information may include a list of resources with at least one of a corresponding probability of each resource completing the job and a performance score of each resource); 
refine the first plurality of CIs to obtain the candidate CIs, including the first CI, based on the requested proficiency level at the skill (Paragraph 0065, At block 525, based on the job information and the resource information, one or more resources may be recommended for performing the job. In an example, the job scheduler 110 may implement an expertise-estimation modeling technique to recommend the resources), …, and the objective evaluation of the first user's proficiency level at the skill based on the one or more measurements related to the first user (Paragraph 0032, In an example, the job scheduler 110 may receive the resource data, such as, details pertaining to performance, from the resource analyzer 115 continuously. The performance information may include details pertaining to performance metrics, such as, for example, accuracy, sensitivity, specificity, or recall achieved by the resource, and average time taken to complete a given job. The performance information pertaining to resources may be stored in the resource data 130; Paragraph 0051, FIG. 3 illustrates a schematic flow 300 for resource profiling, according to an example embodiment of the present subject matter. The resource profiling may be performed by the system 100 to score a resource's performance to determining a skill level of the resource to work on certain jobs. In an example embodiment, the resource analyzer 115 may include a resource profiler 305 and a profile analyzer 310), …; 
and transmit a message comprising the candidate CIs to the task requestor (Paragraph 0041, The resource recommender 220 may implement the expertise-estimation technique to determine the appropriate resources. The resource recommender 220 may filter the information received from the resource analyzer 115 to select a group of resources pertaining to the domain corresponding to the job to be allocated).
Although Xiong et al. discloses all the limitations above and an objective evaluation of the first user's proficiency level at the skill based on the one or more measurements related to the first user (Paragraph 0032), Xiong et al. does not specifically disclose wherein the proficiency level is based on one or more subjective evaluations.
However, Fletcher et al. discloses a first set of fields containing one or more subjective evaluations of the first user's proficiency level at the skill based on one or more performance reviews of one or more previously completed tasks associated with the skill provided by one or more reviewers, … (Paragraph 0050, The second engine 120 may also use assignment data such as customer satisfaction, for example as provided by electronic feedback forms from customer terminals. In this case a relationship between one or more variable values in the schedule representation 190 and a customer satisfaction score may be learnt such that the first engine 110 provides assignments that are predicted to have a high customer satisfaction score. Recordal and use of a customer satisfaction score also allows an independent assessment of learning efficiency. Similar learning rules may also allow ranking resources by customers based on personal preference. Typically, a company using a system according to an embodiment have customers, and it is these customers that provide feedback on the user's workforce performance. Such customer feedback can be used to independently assess quality and stability of learning; Paragraph 0096, The task skill model 900 shown in FIG. 9A may be used in one or more learning rules that represent the acquisition of experience by a resource. In one example, the one or more learning rules comprise one or more skill acquisition rules for a human resource, such as a rule defining that a skill level value is proportional to a number of performed tasks associated with the skill level. In this case, a performed task may comprise a satisfactorily or successfully executed, e.g. closed, task, for example as rated in user feedback following task completion. In an example, a resource profile for a human resource, such as a technician, has a tabular data structure that represents a set of skills levels, wherein a particular entry in the tabular data structure corresponding to a skill level may have an integer value in a predetermined range (e.g. 0 --no experience to 5--expert). The tabular data structure may comprise entries for one or more skill levels corresponding to equivalent levels in the task skill model 900);
receive, from the enterprise management platform (Figure 4, item 400, hardware platform), a subjective evaluation of the first user's proficiency level at the skill provided by the one or more reviewers (Paragraph 0050, The second engine 120 may also use assignment data such as customer satisfaction, for example as provided by electronic feedback forms from customer terminals. In this case a relationship between one or more variable values in the schedule representation 190 and a customer satisfaction score may be learnt such that the first engine 110 provides assignments that are predicted to have a high customer satisfaction score. Recordal and use of a customer satisfaction score also allows an independent assessment of learning efficiency. Similar learning rules may also allow ranking resources by customers based on personal preference. Typically, a company using a system according to an embodiment have customers, and it is these customers that provide feedback on the user's workforce performance. Such customer feedback can be used to independently assess quality and stability of learning; Paragraph 0096, The task skill model 900 shown in FIG. 9A may be used in one or more learning rules that represent the acquisition of experience by a resource. In one example, the one or more learning rules comprise one or more skill acquisition rules for a human resource, such as a rule defining that a skill level value is proportional to a number of performed tasks associated with the skill level. In this case, a performed task may comprise a satisfactorily or successfully executed, e.g. closed, task, for example as rated in user feedback following task completion. In an example, a resource profile for a human resource, such as a technician, has a tabular data structure that represents a set of skills levels, wherein a particular entry in the tabular data structure corresponding to a skill level may have an integer value in a predetermined range (e.g. 0 --no experience to 5--expert). The tabular data structure may comprise entries for one or more skill levels corresponding to equivalent levels in the task skill model 900); 
update the first set of fields of the first CI to include the subjective evaluation provided by the one or more reviewers (Paragraph 0050, The second engine 120 may also use assignment data such as customer satisfaction, for example as provided by electronic feedback forms from customer terminals. In this case a relationship between one or more variable values in the schedule representation 190 and a customer satisfaction score may be learnt such that the first engine 110 provides assignments that are predicted to have a high customer satisfaction score. Recordal and use of a customer satisfaction score also allows an independent assessment of learning efficiency. Similar learning rules may also allow ranking resources by customers based on personal preference. Typically, a company using a system according to an embodiment have customers, and it is these customers that provide feedback on the user's workforce performance. Such customer feedback can be used to independently assess quality and stability of learning; Paragraph 0096, The task skill model 900 shown in FIG. 9A may be used in one or more learning rules that represent the acquisition of experience by a resource. In one example, the one or more learning rules comprise one or more skill acquisition rules for a human resource, such as a rule defining that a skill level value is proportional to a number of performed tasks associated with the skill level. In this case, a performed task may comprise a satisfactorily or successfully executed, e.g. closed, task, for example as rated in user feedback following task completion. In an example, a resource profile for a human resource, such as a technician, has a tabular data structure that represents a set of skills levels, wherein a particular entry in the tabular data structure corresponding to a skill level may have an integer value in a predetermined range (e.g. 0 --no experience to 5--expert). The tabular data structure may comprise entries for one or more skill levels corresponding to equivalent levels in the task skill model 900; Paragraph 0125, As described in the examples above these fields of a resource profile are updated by a second engine based on tasks assigned over time); 
refine the first plurality of CIs to obtain the candidate CIs, including the first CI, based on the requested proficiency level at the skill (see Figure 13 and related text in Paragraph 0115, At block 1320 a set of candidate resources are determined based on a match between task characteristics derived from the task profile and resource characteristics set out in a resource profile. Block 1320 may involve retrieving a plurality of resource profiles from schedule representation 390, or at least data associated with a resource profile (e.g. a response to an API call). A match may be made using one or more heuristic rules. Matches may be `fuzzy`, i.e. based on a weighting, probability or score (hereafter a `weight`), wherein resources with a weight above a predetermined threshold are selected as candidate resources. At block 1330, candidate resources are ranked. This ranking may be applied based on the aforementioned weights and/or a candidate weighting scheme. For example, one or more weights may be applied based on a user-defined scale. If a plurality of heuristic rules is used, a weight may be applied based on each applied heuristic rule, wherein each weight may be configurable by a user. A match may comprise applying one or more heuristic rules to determine the suitability of a resource to a task and applying one or more heuristic rules to determine the suitability of a task for a resource. Weights for each heuristic rule may be combined, e.g. totalled or averaged, to produce a candidate weight. Candidate resources may then be ranked in descending order according to these candidate weights), the subjective evaluation of the first user's proficiency level at the skill provided by the one or more reviewers (Paragraph 0050, The second engine 120 may also use assignment data such as customer satisfaction, for example as provided by electronic feedback forms from customer terminals. In this case a relationship between one or more variable values in the schedule representation 190 and a customer satisfaction score may be learnt such that the first engine 110 provides assignments that are predicted to have a high customer satisfaction score. Recordal and use of a customer satisfaction score also allows an independent assessment of learning efficiency. Similar learning rules may also allow ranking resources by customers based on personal preference. Typically, a company using a system according to an embodiment have customers, and it is these customers that provide feedback on the user's workforce performance. Such customer feedback can be used to independently assess quality and stability of learning; Paragraph 0096, The task skill model 900 shown in FIG. 9A may be used in one or more learning rules that represent the acquisition of experience by a resource. In one example, the one or more learning rules comprise one or more skill acquisition rules for a human resource, such as a rule defining that a skill level value is proportional to a number of performed tasks associated with the skill level. In this case, a performed task may comprise a satisfactorily or successfully executed, e.g. closed, task, for example as rated in user feedback following task completion. In an example, a resource profile for a human resource, such as a technician, has a tabular data structure that represents a set of skills levels, wherein a particular entry in the tabular data structure corresponding to a skill level may have an integer value in a predetermined range (e.g. 0 --no experience to 5--expert). The tabular data structure may comprise entries for one or more skill levels corresponding to equivalent levels in the task skill model 900), and the objective evaluation of the first user's proficiency level at the skill based on the one or more measurements related to the first user (Paragraph 0050, For example, actual task durations of successfully completed tasks may be used by the second engine 120 to generate estimated task durations (e.g. a learning rule may be to average a particular set of task durations). These estimated task durations may then be automatically added to a task profile. This has many advantages, for example, it adapts automatically to change. E.g. if the average execution time of a particular type of task decreases, the second engine 120 can automatically update the profile of this type of task. Paragraph 0075, In other examples, new assignments may automatically be added to a body of historic assignment data, wherein the body of historic assignment data may be processed offline at particular times, such as at the end of a working day. In particular examples, learning may be based on successfully executed and closed tasks. In this case, a task may be set as "closed" based on feedback regarding the task, e.g. a client may upload and/or enter a task completion report that confirms that the task has been completed successfully. In other cases, a mobile technician that represents the particular resource performing a task may close the task after it has been successfully completed, for example using a mobile terminal. The same mobile terminal may also confirm a location using a positioning system), wherein the one or more community reviewers are different than the task requestor and the users listed in the user directory (Paragraph 0050, The second engine 120 may also use assignment data such as customer satisfaction, for example as provided by electronic feedback forms from customer terminals); 
and transmit a message comprising the candidate CIs to the task requestor (Paragraph 0115, At block 1350, if one or more candidate resources exist, a particular candidate resource with a minimum (or maximum--depending on the metric used) cost is selected as a `best` assignment).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the first user's proficiency level at the skill based on the one or more measurements related to the first user of the invention of Xiong et al. to incorporate wherein the proficiency level is further based on a subjective evaluation provided by the one or more reviewers of the invention of Fletcher et al. et al. because doing so would allow the method to provide assignments that are predicted to have a high customer satisfaction score (See Fletcher et al, Paragraph 0050).  Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The combination of Xiong et al. and Fletcher et al. discloses the identification of a user to perform a task based on objective and subjective evaluations. Although Fletcher et al. discloses wherein the subjective evaluations are received by one or more reviewers (e.g. customers), Fletcher et al. does not specifically disclose wherein the one or more reviewers comprise a manager or one or more peers that cross-rank each other.
However, Matula et al. discloses wherein the one or more reviewers comprise a manager or one or more peers that cross-rank each other (Paragraph 0087, The resource information field 408 may comprise data relevant to the resource 112 and/or the resource's performance. For example, the resource information field 408 may include, but is not limited to, historical work item handling performance, peer rating, supervisor rating, overall rating value, training status, combinations thereof, and the like. The overall rating value may be classified similarly to the service grade associated with the work item, as provided above. For example, a highly rated resource 112 may have a "gold" or "platinum" rating value. Lower rated resources 112 may have a "bronze" or "silver" rating value. As can be appreciated, resources 112 having "gold" rating values may be selected and assembled via the dynamic workforce mechanism 124 for "gold" service grade work items, while resources 112 having "silver" rating values may be selected and assembled for "silver" service grade work items, and so on. This rating value information may be contained in the resource information field 408 of the data structure 400).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the first set of fields containing one or more subjective evaluations of the first user's proficiency level at the skill based on one or more performance reviews of one or more previously completed tasks associated with the skill provided by one or more reviewers of the invention of Xiong et al. and Fletcher et al. to incorporate wherein the one or more reviewers comprise a manager or one or more peers that cross-rank each other of the invention of Matula et al. because doing so would allow the method to calculate an overall rating value based on a peer rating and a supervisor rating (see Matula et al., Paragraph 0087), wherein those ratings can be further used to identify a service grade/level and give priority treatment to customers (see Matula et al., Paragraph 0081). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 15 (Currently Amended), Xiong et al. discloses a method (Paragraph 0014, The present disclosure describes systems and methods for scheduling jobs in an organization) comprising: 
receiving, via an enterprise management platform running on one or more hardware servers (Paragraph 0056, FIG. 4 illustrates a hardware platform 400 for implementation of the system 100, according to an example of the present disclosure. In an example embodiment, the hardware platform 400 may be a computer system 400 that may be used with the examples described herein. The computer system 400 may represent a computational platform that includes components that may be in a server or another computer system), data defining configuration item (CI) representative of a first user from a user directory (Paragraph 0020, The resource data 130 may include details pertaining to resources of the organization. For example, the resource data 130 may include details such as, an experience of a resource, a skill set of the resource, availability of the resource, and information pertaining to performance of the resource), wherein the first CI comprises: 
an identification of a skill possessed by the first user (Paragraph 0020, The resource data 130 may include details pertaining to resources of the organization. For example, the resource data 130 may include details such as, an experience of a resource, a skill set of the resource, availability of the resource, and information pertaining to performance of the resource); 
…
and a second set of fields containing one or more objective evaluations of the first user's proficiency level at the skill (Paragraph 0020, The resource data 130 may include details pertaining to resources of the organization. For example, the resource data 130 may include details such as, an experience of a resource, a skill set of the resource, availability of the resource, and information pertaining to performance of the resource; Paragraph 0051, FIG. 3 illustrates a schematic flow 300 for resource profiling, according to an example embodiment of the present subject matter. The resource profiling may be performed by the system 100 to score a resource's performance to determining a skill level of the resource to work on certain jobs. In an example embodiment, the resource analyzer 115 may include a resource profiler 305 and a profile analyzer 310), wherein the one or more objective evaluations are based on one or more measurements related to the first user (Paragraph 0032, The performance information may include details pertaining to performance metrics, such as, for example, accuracy, sensitivity, specificity, or recall achieved by the resource, and average time taken to complete a given job. The performance information pertaining to resources may be stored in the resource data 130); 
storing the first CI in a configuration management database (CMDB) stored on the one or more hardware servers (Paragraph 0059, The computer system 400 includes a data source interface 440 to access data source 445. A data source is an information resource. As an example, a database of exceptions and rules may be a data source. Furthermore, knowledge repositories and curated data may be other examples of data sources; Paragraph 0032, In an example, the job scheduler 110 may receive the resource data, such as, details pertaining to performance, from the resource analyzer 115 continuously), wherein the CMDB comprises a plurality of CIs, wherein each of the plurality of CIs is representative of a respective information technology (IT) asset or a respective user listed in the user directory (Paragraph 0020, The resource data 130 may include details pertaining to resources of the organization. For example, the resource data 130 may include details such as, an experience of a resource, a skill set of the resource, availability of the resource, and information pertaining to performance of the resource; Applicant’s specification, in paragraph 0055, states that a centralized schedule and tracking system 305 may be thought of as a Configuration Management Data Base (CMDB) that includes attributes of configuration items (Cis) and represents human resources as if they were Cis. Examiner notes that Xiong et al. discloses a centralized schedule and tracking system (e.g job scheduler), wherein the system may identify appropriate resources, based on information pertaining to the job, referred to as job information, and information pertaining resources of the organization, referred to as resource information. Further, the resource information may be updated as resource performance evolves over the course of time. Based on broadest reasonable interpretation in light of the specification, Xiong et al. discloses a “a Configuration Management Data Base (CMDB) that includes attributes of configuration items (Cis) and represents human resources as if they were Cis”); 
…
receiving, from the enterprise management platform (Figure 4, item 400, hardware platform), an objective evaluation of the first user's proficiency level at the skill based on the one or more measurements related to the first user (Paragraph 0032, In an example, the job scheduler 110 may receive the resource data, such as, details pertaining to performance, from the resource analyzer 115 continuously. The performance information may include details pertaining to performance metrics, such as, for example, accuracy, sensitivity, specificity, or recall achieved by the resource, and average time taken to complete a given job. The performance information pertaining to resources may be stored in the resource data 130; Paragraph 0051, FIG. 3 illustrates a schematic flow 300 for resource profiling, according to an example embodiment of the present subject matter. The resource profiling may be performed by the system 100 to score a resource's performance to determining a skill level of the resource to work on certain jobs. In an example embodiment, the resource analyzer 115 may include a resource profiler 305 and a profile analyzer 310);
updating the second set of fields of the first CI to include the objective evaluation (Paragraph 0032, In an example, the job scheduler 110 may receive the resource data, such as, details pertaining to performance, from the resource analyzer 115 continuously; Paragraph 0033, The continuous monitoring of performance may allow the job scheduler 110 to dynamically adapt its resource recommendations over a period of time. In other words, the job scheduler 110 may dynamically change resources recommended for a job, as resource performance evolves over the course of time); 
receiving, from a task requestor instance on the enterprise management platform (Figure 4, item 400, hardware platform), a request for candidate CIs for a first task, wherein the first task is associated with the skill, and wherein the request comprises one or more request parameters (Paragraph 0021, In operation, a new job, which is to be allocated to a resource may be received by the job analyzer 105. The job analyzer 105 analyses the content of the job, using various content analysis techniques such as, for example, topic modeling, sentiment analysis, tokenization, named entity recognition, syntactic parsing, and related job retrieval. Based on the analysis, the job may be classified into one or more of pre-defined categories or domains. The categories may be defined in terms of content, task type, and complexity level. Further, the analysis may include determining a priority level, a complexity level, average effort hours required for completing the job, etc. In an example, each incoming job may have a predefined priority level associated with it, where the priority level specifies a service level objective, for example, a deadline for completion of the job. The job analyzer 105, upon analysis, may provide job information including, for example, a domain of the job, a complexity level, and a priority level, to aid in identification suitable resources), comprising a requested proficiency level at the skill to perform the first task (Paragraph 0042, The recommendation criteria may define logic for selecting one or more resources for the new job. For example, the recommendation criteria may indicate all resources with a scheduling score greater than a predefined threshold may be selected. In another example, the recommendation criteria may indicate that the resources with top three scheduling scores may be selected); 
identifying, from the CMDB (Paragraph 0059, The computer system 400 includes a data source interface 440 to access data source 445. A data source is an information resource. As an example, a database of exceptions and rules may be a data source. Furthermore, knowledge repositories and curated data may be other examples of data sources), a first plurality of CIs including the first CI, representative of a first plurality of users, including the first user, based on the first task (Paragraph 0064, The resource information may be determined using a supervised learning model, such as, for example, a bivariate supervised learning model, comprising a job vector for each job type and a resource vector corresponding to each resource. The resource information may include a list of resources with at least one of a corresponding probability of each resource completing the job and a performance score of each resource); 
refining the first plurality of CIs to obtain the candidate CIs, including the first CI, based on the requested proficiency level at the skill (Paragraph 0065, At block 525, based on the job information and the resource information, one or more resources may be recommended for performing the job. In an example, the job scheduler 110 may implement an expertise-estimation modeling technique to recommend the resources), …, and the objective evaluation of the first user's proficiency level at the skill based on the one or more measurements related to the first user (Paragraph 0032, In an example, the job scheduler 110 may receive the resource data, such as, details pertaining to performance, from the resource analyzer 115 continuously. The performance information may include details pertaining to performance metrics, such as, for example, accuracy, sensitivity, specificity, or recall achieved by the resource, and average time taken to complete a given job. The performance information pertaining to resources may be stored in the resource data 130; Paragraph 0051, FIG. 3 illustrates a schematic flow 300 for resource profiling, according to an example embodiment of the present subject matter. The resource profiling may be performed by the system 100 to score a resource's performance to determining a skill level of the resource to work on certain jobs. In an example embodiment, the resource analyzer 115 may include a resource profiler 305 and a profile analyzer 310), …; 
and transmitting a message comprising the candidate CIs to the task requestor (Paragraph 0041, The resource recommender 220 may implement the expertise-estimation technique to determine the appropriate resources. The resource recommender 220 may filter the information received from the resource analyzer 115 to select a group of resources pertaining to the domain corresponding to the job to be allocated).
Although Xiong et al. discloses all the limitations above and an objective evaluation of the first user's proficiency level at the skill based on the one or more measurements related to the first user (Paragraph 0032), Xiong et al. does not specifically disclose wherein the proficiency level is based on one or more subjective evaluations.
However, Fletcher et al. discloses a first set of fields containing one or more subjective evaluations of the first user's proficiency level at the skill based on one or more performance reviews of one or more previously completed tasks associated with the skill provided by one or more reviewers, … (Paragraph 0050, The second engine 120 may also use assignment data such as customer satisfaction, for example as provided by electronic feedback forms from customer terminals. In this case a relationship between one or more variable values in the schedule representation 190 and a customer satisfaction score may be learnt such that the first engine 110 provides assignments that are predicted to have a high customer satisfaction score. Recordal and use of a customer satisfaction score also allows an independent assessment of learning efficiency. Similar learning rules may also allow ranking resources by customers based on personal preference. Typically, a company using a system according to an embodiment have customers, and it is these customers that provide feedback on the user's workforce performance. Such customer feedback can be used to independently assess quality and stability of learning; Paragraph 0096, The task skill model 900 shown in FIG. 9A may be used in one or more learning rules that represent the acquisition of experience by a resource. In one example, the one or more learning rules comprise one or more skill acquisition rules for a human resource, such as a rule defining that a skill level value is proportional to a number of performed tasks associated with the skill level. In this case, a performed task may comprise a satisfactorily or successfully executed, e.g. closed, task, for example as rated in user feedback following task completion. In an example, a resource profile for a human resource, such as a technician, has a tabular data structure that represents a set of skills levels, wherein a particular entry in the tabular data structure corresponding to a skill level may have an integer value in a predetermined range (e.g. 0 --no experience to 5--expert). The tabular data structure may comprise entries for one or more skill levels corresponding to equivalent levels in the task skill model 900);
receiving, from the enterprise management platform (Figure 4, item 400, hardware platform), a subjective evaluation of the first user's proficiency level at the skill provided by the one or more reviewers (Paragraph 0050, The second engine 120 may also use assignment data such as customer satisfaction, for example as provided by electronic feedback forms from customer terminals. In this case a relationship between one or more variable values in the schedule representation 190 and a customer satisfaction score may be learnt such that the first engine 110 provides assignments that are predicted to have a high customer satisfaction score. Recordal and use of a customer satisfaction score also allows an independent assessment of learning efficiency. Similar learning rules may also allow ranking resources by customers based on personal preference. Typically, a company using a system according to an embodiment have customers, and it is these customers that provide feedback on the user's workforce performance. Such customer feedback can be used to independently assess quality and stability of learning; Paragraph 0096, The task skill model 900 shown in FIG. 9A may be used in one or more learning rules that represent the acquisition of experience by a resource. In one example, the one or more learning rules comprise one or more skill acquisition rules for a human resource, such as a rule defining that a skill level value is proportional to a number of performed tasks associated with the skill level. In this case, a performed task may comprise a satisfactorily or successfully executed, e.g. closed, task, for example as rated in user feedback following task completion. In an example, a resource profile for a human resource, such as a technician, has a tabular data structure that represents a set of skills levels, wherein a particular entry in the tabular data structure corresponding to a skill level may have an integer value in a predetermined range (e.g. 0 --no experience to 5--expert). The tabular data structure may comprise entries for one or more skill levels corresponding to equivalent levels in the task skill model 900); 
updating the first set of fields of the first CI to include the subjective evaluation provided by the one or more reviewers (Paragraph 0050, The second engine 120 may also use assignment data such as customer satisfaction, for example as provided by electronic feedback forms from customer terminals. In this case a relationship between one or more variable values in the schedule representation 190 and a customer satisfaction score may be learnt such that the first engine 110 provides assignments that are predicted to have a high customer satisfaction score. Recordal and use of a customer satisfaction score also allows an independent assessment of learning efficiency. Similar learning rules may also allow ranking resources by customers based on personal preference. Typically, a company using a system according to an embodiment have customers, and it is these customers that provide feedback on the user's workforce performance. Such customer feedback can be used to independently assess quality and stability of learning; Paragraph 0096, The task skill model 900 shown in FIG. 9A may be used in one or more learning rules that represent the acquisition of experience by a resource. In one example, the one or more learning rules comprise one or more skill acquisition rules for a human resource, such as a rule defining that a skill level value is proportional to a number of performed tasks associated with the skill level. In this case, a performed task may comprise a satisfactorily or successfully executed, e.g. closed, task, for example as rated in user feedback following task completion. In an example, a resource profile for a human resource, such as a technician, has a tabular data structure that represents a set of skills levels, wherein a particular entry in the tabular data structure corresponding to a skill level may have an integer value in a predetermined range (e.g. 0 --no experience to 5--expert). The tabular data structure may comprise entries for one or more skill levels corresponding to equivalent levels in the task skill model 900; Paragraph 0125, As described in the examples above these fields of a resource profile are updated by a second engine based on tasks assigned over time); 
refining the first plurality of CIs to obtain the candidate CIs, including the first CI, based on the requested proficiency level at the skill (see Figure 13 and related text in Paragraph 0115, At block 1320 a set of candidate resources are determined based on a match between task characteristics derived from the task profile and resource characteristics set out in a resource profile. Block 1320 may involve retrieving a plurality of resource profiles from schedule representation 390, or at least data associated with a resource profile (e.g. a response to an API call). A match may be made using one or more heuristic rules. Matches may be `fuzzy`, i.e. based on a weighting, probability or score (hereafter a `weight`), wherein resources with a weight above a predetermined threshold are selected as candidate resources. At block 1330, candidate resources are ranked. This ranking may be applied based on the aforementioned weights and/or a candidate weighting scheme. For example, one or more weights may be applied based on a user-defined scale. If a plurality of heuristic rules is used, a weight may be applied based on each applied heuristic rule, wherein each weight may be configurable by a user. A match may comprise applying one or more heuristic rules to determine the suitability of a resource to a task and applying one or more heuristic rules to determine the suitability of a task for a resource. Weights for each heuristic rule may be combined, e.g. totalled or averaged, to produce a candidate weight. Candidate resources may then be ranked in descending order according to these candidate weights), the subjective evaluation of the first user's proficiency level at the skill provided by the one or more reviewers (Paragraph 0050, The second engine 120 may also use assignment data such as customer satisfaction, for example as provided by electronic feedback forms from customer terminals. In this case a relationship between one or more variable values in the schedule representation 190 and a customer satisfaction score may be learnt such that the first engine 110 provides assignments that are predicted to have a high customer satisfaction score. Recordal and use of a customer satisfaction score also allows an independent assessment of learning efficiency. Similar learning rules may also allow ranking resources by customers based on personal preference. Typically, a company using a system according to an embodiment have customers, and it is these customers that provide feedback on the user's workforce performance. Such customer feedback can be used to independently assess quality and stability of learning; Paragraph 0096, The task skill model 900 shown in FIG. 9A may be used in one or more learning rules that represent the acquisition of experience by a resource. In one example, the one or more learning rules comprise one or more skill acquisition rules for a human resource, such as a rule defining that a skill level value is proportional to a number of performed tasks associated with the skill level. In this case, a performed task may comprise a satisfactorily or successfully executed, e.g. closed, task, for example as rated in user feedback following task completion. In an example, a resource profile for a human resource, such as a technician, has a tabular data structure that represents a set of skills levels, wherein a particular entry in the tabular data structure corresponding to a skill level may have an integer value in a predetermined range (e.g. 0 --no experience to 5--expert). The tabular data structure may comprise entries for one or more skill levels corresponding to equivalent levels in the task skill model 900), and the objective evaluation of the first user's proficiency level at the skill based on the one or more measurements related to the first user (Paragraph 0050, For example, actual task durations of successfully completed tasks may be used by the second engine 120 to generate estimated task durations (e.g. a learning rule may be to average a particular set of task durations). These estimated task durations may then be automatically added to a task profile. This has many advantages, for example, it adapts automatically to change. E.g. if the average execution time of a particular type of task decreases, the second engine 120 can automatically update the profile of this type of task. Paragraph 0075, In other examples, new assignments may automatically be added to a body of historic assignment data, wherein the body of historic assignment data may be processed offline at particular times, such as at the end of a working day. In particular examples, learning may be based on successfully executed and closed tasks. In this case, a task may be set as "closed" based on feedback regarding the task, e.g. a client may upload and/or enter a task completion report that confirms that the task has been completed successfully. In other cases, a mobile technician that represents the particular resource performing a task may close the task after it has been successfully completed, for example using a mobile terminal. The same mobile terminal may also confirm a location using a positioning system), wherein the one or more reviewers are different than the task requestor and the users listed in the user directory (Paragraph 0050, The second engine 120 may also use assignment data such as customer satisfaction, for example as provided by electronic feedback forms from customer terminals); 
and transmitting, to the task requestor instance, a message comprising the candidate CIs to the task requestor (Paragraph 0115, At block 1350, if one or more candidate resources exist, a particular candidate resource with a minimum (or maximum--depending on the metric used) cost is selected as a `best` assignment).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the first user's proficiency level at the skill based on the one or more measurements related to the first user of the invention of Xiong et al. to incorporate wherein the proficiency level is further based on a subjective evaluation provided by the one or more reviewers of the invention of Fletcher et al. et al. because doing so would allow the method to provide assignments that are predicted to have a high customer satisfaction score (See Fletcher et al, Paragraph 0050).  Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The combination of Xiong et al. and Fletcher et al. discloses the identification of a user to perform a task based on objective and subjective evaluations. Although Fletcher et al. discloses wherein the subjective evaluations are received by one or more reviewers (e.g. customers), Fletcher et al. does not specifically disclose wherein the one or more reviewers comprise a manager or one or more peers that cross-rank each other.
However, Matula et al. discloses wherein the one or more reviewers comprise a manager or one or more peers that cross-rank each other (Paragraph 0087, The resource information field 408 may comprise data relevant to the resource 112 and/or the resource's performance. For example, the resource information field 408 may include, but is not limited to, historical work item handling performance, peer rating, supervisor rating, overall rating value, training status, combinations thereof, and the like. The overall rating value may be classified similarly to the service grade associated with the work item, as provided above. For example, a highly rated resource 112 may have a "gold" or "platinum" rating value. Lower rated resources 112 may have a "bronze" or "silver" rating value. As can be appreciated, resources 112 having "gold" rating values may be selected and assembled via the dynamic workforce mechanism 124 for "gold" service grade work items, while resources 112 having "silver" rating values may be selected and assembled for "silver" service grade work items, and so on. This rating value information may be contained in the resource information field 408 of the data structure 400).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the first set of fields containing one or more subjective evaluations of the first user's proficiency level at the skill based on one or more performance reviews of one or more previously completed tasks associated with the skill provided by one or more reviewers of the invention of Xiong et al. and Fletcher et al. to incorporate wherein the one or more reviewers comprise a manager or one or more peers that cross-rank each other of the invention of Matula et al. because doing so would allow the method to calculate an overall rating value based on a peer rating and a supervisor rating (see Matula et al., Paragraph 0087), wherein those ratings can be further used to identify a service grade/level and give priority treatment to customers (see Matula et al., Paragraph 0081). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claims 2, 9, and 16 which are dependent of claims 1, 8, and 15, the combination of Xiong et al., Fletcher et al., and Matula et al. discloses all the limitations in claims 1, 8, and 15. Xiong et al. further discloses wherein the one or more request parameters identifies a requested asset (Paragraph 0021, In operation, a new job, which is to be allocated to a resource may be received by the job analyzer 105. The job analyzer 105 analyses the content of the job, using various content analysis techniques such as, for example, topic modeling, sentiment analysis, tokenization, named entity recognition, syntactic parsing, and related job retrieval. Based on the analysis, the job may be classified into one or more of pre-defined categories or domains. The categories may be defined in terms of content, task type, and complexity level. Further, the analysis may include determining a priority level, a complexity level, average effort hours required for completing the job, etc. In an example, each incoming job may have a predefined priority level associated with it, where the priority level specifies a service level objective, for example, a deadline for completion of the job. The job analyzer 105, upon analysis, may provide job information including, for example, a domain of the job, a complexity level, and a priority level, to aid in identification suitable resources), and to: further refine the first plurality of CIs to include CIs with the requested asset based on the user directory (Paragraph 0064, The resource information may be determined using a supervised learning model, such as, for example, a bivariate supervised learning model, comprising a job vector for each job type and a resource vector corresponding to each resource. The resource information may include a list of resources with at least one of a corresponding probability of each resource completing the job and a performance score of each resource; Paragraph 0065, At block 525, based on the job information and the resource information, one or more resources may be recommended for performing the job. In an example, the job scheduler 110 may implement an expertise-estimation modeling technique to recommend the resources).
Regarding claims 7, 14, and 20, which are dependent of claims 1, 8, and 15, the combination of Xiong et al. and Fletcher et al. discloses all the limitations in claims 1, 8, and 15. Xiong et al. further discloses to receive, from the task requestor, a selection of a candidate CIs (Paragraph 0021, In operation, a new job, which is to be allocated to a resource may be received by the job analyzer 105. The job analyzer 105 analyses the content of the job, using various content analysis techniques such as, for example, topic modeling, sentiment analysis, tokenization, named entity recognition, syntactic parsing, and related job retrieval. Based on the analysis, the job may be classified into one or more of pre-defined categories or domains. The categories may be defined in terms of content, task type, and complexity level. Further, the analysis may include determining a priority level, a complexity level, average effort hours required for completing the job, etc. In an example, each incoming job may have a predefined priority level associated with it, where the priority level specifies a service level objective, for example, a deadline for completion of the job. The job analyzer 105, upon analysis, may provide job information including, for example, a domain of the job, a complexity level, and a priority level, to aid in identification suitable resources);
and manage task metrics for the selected candidate CI provided by the task requestor (Paragraph 0032, In an example, the job scheduler 110 may receive the resource data, such as, details pertaining to performance, from the resource analyzer 115 continuously. The performance information may include details pertaining to performance metrics, such as, for example, accuracy, sensitivity, specificity, or recall achieved by the resource, and average time taken to complete a given job. The performance information pertaining to resources may be stored in the resource data 130).

Claims 3-6, 10-13, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al. (US 2018/0260746 A1), in view of Fletcher et al. (US 2014/0122143 A1), in further view of Matula et al. (US 2016/0034841 A1) and Van Pelt et al. (US 2013/0096968 A1).
Regarding claims 3, 10, and 17, which are dependent of claims 1, 8, and 15, the combination the combination of Xiong et al., Fletcher et al., and Matula et al. discloses all the limitations in claims 1, 8, and 15. Although Xiong et al. discloses a plurality of attributes, wherein each of the plurality of attributes is representative of a respective information technology (IT) asset or a respective user listed in a user directory, Xiong et al. does not specifically disclose to: determine, based on the candidate CIs, a suggested rate for each candidate CI. 
However, Van Pelt et al. discloses to: determine, based on the candidate CIs, a suggested rate for each candidate CI (Paragraph 0046, Task attributes can be determined during a calibration process when the requesting entity is setting up jobs or tasks to be distributed to on-demand labor for completion. Timing, wages, and target accuracy can be determined and computed for a unit job or task; Paragraph 0049, One embodiment of the host server 200 includes a wage setting agent 206. The wage setting agent 206 can be any combination of software agents and/or hardware modules (e.g., including processors and/or memory units) able to set a wage amount that is offered to a worker for completing a unit job of the task based on the attribute and the target accuracy).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the resource database with information of a plurality of resources (e.g. candidate CIs) of the invention of Xiong et al. to further use the candidate attributes to suggest a rate for each candidate of the invention of Van Pelt et al. because doing so would allow the method to set a wage amount that is offered to a worker for completing a unit job of the task based on the attribute and the target accuracy (See Van Pelt et al., Paragraph 0049). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claims 4 and 11, which are dependent of claims 3 and 10, the combination of Xiong et al., Fletcher et al., Matula et al., and Van Pelt et al. discloses all the limitations in claims 3 and 10. Although Xiong et al. discloses a plurality of attributes, wherein each of the plurality of attributes is representative of a respective information technology (IT) asset or a respective user listed in a user directory, Xiong et al. does not specifically disclose a suggested rate, wherein the suggested rate is obtained from the user directory. 
However, Van Pelt et al. further discloses wherein the suggested rate is obtained from the user directory (Figure 3, Average Wage; Paragraph 0046, Task attributes can be determined during a calibration process when the requesting entity is setting up jobs or tasks to be distributed to on-demand labor for completion. Timing, wages, and target accuracy can be determined and computed for a unit job or task; Paragraph 0049, One embodiment of the host server 200 includes a wage setting agent 206. The wage setting agent 206 can be any combination of software agents and/or hardware modules (e.g., including processors and/or memory units) able to set a wage amount that is offered to a worker for completing a unit job of the task based on the attribute and the target accuracy).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the resource database with information of a plurality of resources (e.g. candidate CIs) of the invention of Xiong et al. to further use the candidate attributes to suggest a rate for each candidate, wherein the suggested rate is obtained from the user directory of the invention of Van Pelt et al. because doing so would allow the method to set a wage amount that is offered to a worker for completing a unit job of the task based on the attribute and the target accuracy (See Van Pelt et al., Paragraph 0049). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claims 5, 12, and 18, which are dependent of claims 3, 10, and 17, the combination of Xiong et al., Fletcher et al., Matula et al., and Van Pelt et al. discloses all the limitations in claims 3, 10, and 17. Although Xiong et al. discloses a plurality of attributes, wherein each of the plurality of attributes is representative of a respective information technology (IT) asset or a respective user listed in a user directory, Xiong et al. does not specifically disclose wherein the suggested rate is determined based on identifying user assets from the user directory associated with the candidate CIs. 
However, Van Pelt et al. further discloses wherein the suggested rate is determined based on identifying user assets from the user directory associated with the candidate CIs (Figure 3, Average Wage; Paragraph 0046, Task attributes can be determined during a calibration process when the requesting entity is setting up jobs or tasks to be distributed to on-demand labor for completion. Timing, wages, and target accuracy can be determined and computed for a unit job or task; Paragraph 0049, One embodiment of the host server 200 includes a wage setting agent 206. The wage setting agent 206 can be any combination of software agents and/or hardware modules (e.g., including processors and/or memory units) able to set a wage amount that is offered to a worker for completing a unit job of the task based on the attribute and the target accuracy).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the resource database with information of a plurality of resources (e.g. candidate CIs) of the invention of Xiong et al. to further use the candidate attributes to suggest a rate for each candidate, wherein the suggested rate is obtained from the user directory of the invention of Van Pelt et al. because doing so would allow the method to set a wage amount that is offered to a worker for completing a unit job of the task based on the attribute and the target accuracy (See Van Pelt et al., Paragraph 0049). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 6, 13, and 19, which are dependent of claims 5, 12, and 18, the combination Xiong et al., Fletcher et al., Matula et al., and Van Pelt et al. discloses all the limitations in claims 5, 12, and 18. Although Xiong et al. discloses a plurality of attributes, wherein each of the plurality of attributes is representative of a respective information technology (IT) asset or a respective user listed in a user directory, Xiong et al. does not specifically disclose wherein the user assets are identified based on an indication of a technological enhancement of the candidate CIs.
However, Fletcher et al. further discloses wherein the user assets are identified based on an indication of a technological enhancement of the candidate CIs (Paragraph 0042, A task profile 130 sets out data indicative of particular task properties and characteristics. These are described in more detail with relation to an example shown in FIG. 17 but may comprise one or more of a task type, e.g. in a telecommunications implementation this may be one of amongst others, install, maintain, repair or test; a geo graphical location of a task, e.g. define using a co-ordinate system; an asset or resource associated with the task, e.g. an identifier for a piece of equipment that requires the task to be performed on it; a time or period of time in which the task must be performed; and a priority; Paragraph 0052, A resource may be, amongst others, a human resource such as a technician or driver, a piece of equipment or a vehicle; Paragraph 0115, Each analysis may generate a cost of assignment for a candidate resource. As shown by the dotted line in FIG. 13, block 1340 may be iterated a number of times until all candidate resources have been analyzed. Any suitable optimization or search routine may be used to implement block 1340. At block 1350, if one or more candidate resources exist, a particular candidate resource with a minimum (or maximum-depending on the metric used) cost is selected as a best assignment).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the resource database with information of a plurality of resources (e.g. candidate CIs) of the invention of Xiong et al. to further incorporate wherein one of the attributes may be a technological enhancement of the candidate (e.g. a piece of equipment) of Fletcher et al. because doing so would allow the method to appropriately assign human resources and/or equipment (See Fletcher et al., Paragraph 0002). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJORIE PUJOLS-CRUZ whose telephone number is (571)272-4668.  The examiner can normally be reached on Mon-Thru 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia H Munson can be reached on (571)270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.P./Examiner, Art Unit 3624                                                                                                                                                                                                        
/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624